First Office Action on the Merits of a RCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 27, 2021 has been entered.

Status of the Application
Claims 57-74 and 76-86 are pending in the present application. Claims 57-64 stand withdrawn from further consideration as being drawn to a nonelected invention. Claims 65-74 and 76-86 stand rejected as indicated below. 

Double Patenting
The rejection of claims 65-74 and 76-86 on the ground of nonstatutory double patenting over claims of US Patent No. 10,588,974 is withdrawn.
The terminal disclaimer filed 10/27/2021 is noted.

The provisional rejection of claims 65-74 and 76-86 on the ground of 
nonstatutory double patenting over claims of copending Application Nos. 16/496,849 and16/805,356 (allowed) is withdrawn.
The abandonment of 16/496,849 and the terminal disclaimer over 11,129,897 (previously copending Application No. 16/805,356) filed 10/27/2021 are noted.

The provisional rejection of claims 65-74 and 76-86 on the ground of nonstatutory double patenting over claims of copending Application No. 16/ 753,726 is maintained.

Claim Rejections - 35 USC § 103
The rejection of claims 65-67, 69-74 and 76-86 under 35 USC 103 over Maggio (US 20130224300) in view of Hess et al. (Eur. J. Pharm. Sci., 2005), Bittner et al. (Pharmazie, 2012), Baughman et al. (Circulation, 1998) and Ding et al. (Phar. Res., 2004) is maintained.
Maggio teaches a composition with enhanced oral bioavailability comprising a therapeutic agent, such as, nabilone and an absorption enhancer, such as, sodium N-8- [2-(hydroxybenzoyl) aminojcaprylate (SNAC) (see the entire article, especially Abstract; paras. 0011-0013, 0017, 0039, 0043).
Hess et al. teaches sodium N-8-[2-(hydroxybenzoyl)amino]caprylate (SNAC) increases the bioavailability of various macromolecules.
Each of Bittner et al., Baughman et al. and Ding et al. teaches the use of sodium N-8-[2-(hydroxybenzoyl)amino]caprylate to increase the oral bioavailability of various drugs.
Based on the teachings of the cited references, the skilled artisan in the art at the 

Claims 77-86 differs by reciting the use of an absorption enhancer “consisting of” an N-acylated fatty amino acid or a salt thereof; and
Claims 67, 74, 79 and 85 differ by reciting specific amounts of N- acylated fatty acid or ratio of N-acylated fatty acid and cannabinoid.
However, 
Each of alkylsaccharide and SNAC are taught in the art to increase the oral bioavailability of drugs.  Therefore, the skilled artisan in the art would have the reasonable expectation of the use of SNAC alone or in combination with another absorption enhancer would result in increased oral availability of nabilone; 
and 
Determining the amount of SNAC or the ratio of SNAC to nabilone that would result in optimum bioavailability would require only routine experimentation which would have been within the level of skill of the ordinary artisan in the pharmaceutical art at the time of the present invention.
Therefore, the skilled artisan in the art at the time of the present invention would have had the reasonable expectation that SNAC alone or in combination with other absorption enhancers would be useful in increasing the oral bioavailability of cannabinoid, such as, nabilone.
For these reasons, the claimed invention is rendered prima facie obvious.

Claims 65-67, 69-74 and 76-86 are rejected under 35 U.S.C. 103 as being unpatentable over Maggio (US 20130224300) in view of Hess et al. (Eur. J. Pharm. Sci., 2005), Bittner et al. (Pharmazie, 2012), Baughman et al. (Circulation, 1998), Ding et al. (Phar. Res., 2004); Liu (WO 2009/100245) and Choudhary et al., 2012.
Maggio teaches a composition with enhanced oral bioavailability comprising a therapeutic agent, such as, nabilone and an absorption enhancer, such as, sodium N-8- [2-(hydroxybenzoyl) aminojcaprylate (SNAC) (see the entire article, especially Abstract; paras. 0011-0013, 0017, 0039, 0043).
Hess et al. teaches sodium N-8-[2-(hydroxybenzoyl)amino]caprylate (SNAC) increases the bioavailability of various macromolecules.
Each of Bittner et al., Baughman et al. and Ding et al. teaches the use of sodium N-8-[2-(hydroxybenzoyl)amino]caprylate to increase the oral bioavailability of various drugs.
The art, as evidenced by Liu (WO 2009/100245), teaches increased absorption of atorvastatin (which has an aqueous solubility of 0.1 mg/mL, see for example, Choudhary et al., 2012, page 422, 2nd paragraph) in the presence of SNAC.
Based on the teachings of the cited references, the skilled artisan in the art at the time of the present invention would have had the reasonable expectation of the use of sodium N-8-[2-(hydroxybenzoyl)amino]caprylate to increase the bioavailability of other drugs with low aqueous solubility, such as, nabilone, instantly claimed.
Claims 77-86 differs by reciting the use of an absorption enhancer “consisting of” an N-acylated fatty amino acid or a salt thereof; and
Claims 67, 74, 79 and 85 differ by reciting specific amounts of N- acylated fatty 

However, 
Each of alkylsaccharide and SNAC are taught in the art to increase the oral bioavailability of drug;
The art teaches the use of SNAC to increase absorption of water insoluble drugs, such as, atorvastatin (which has an aqueous solubility of 0.1 mg/mL, see for example, Choudhary et al., 2012); and 
Determining the amount of SNAC or the ratio of SNAC to nabilone that would result in optimum bioavailability would require only routine experimentation which would have been within the level of skill of the ordinary artisan in the pharmaceutical art at the time of the present invention.
Therefore, the skilled artisan in the art at the time of the present invention would have had the reasonable expectation that SNAC alone or in combination with other absorption enhancers would be useful in increasing the oral bioavailability of cannabinoid, such as, nabilone.
For these reasons, the claimed invention is rendered prima facie obvious.

(a) The rejection of claim 68 under 35 U.S.C. 103 over Maggio (US 20130224300) in view of Hess et al. (Eur. J. Pharm. Sci., 2005), Bittner et al. (Pharmazie, 2012), Baughman et al. (Circulation, 1998) and Ding et al. (Phar. Res., 2004) as applied to claim 65 above, and further in view of Babul (US 9,125,833 and WO 2008/024408) is maintained and
(b) Claim 68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maggio (US 20130224300) in view of Hess et al. (Eur. J. Pharm. Sci., 2005), Bittner et 
The instant claim differ from the combination discussed above in paragraph #14, by reciting the addition of “at least one flavonoid compound, a terpene, or a terpenoid.
The art as evidenced by Babul (‘833 and ‘408) teaches nabilone, cannabinoid terpenoids and cannabinoid flavonoids as cannabinoid agonists (see ‘833, Example 123; ‘408, para. 00169).
As recognized by MPEP § 2144.06(I):

    PNG
    media_image1.png
    325
    639
    media_image1.png
    Greyscale

Therefore, the combination of nabilone and a terpenoid or a flavonoid would have been prima facie obvious to the skilled artisan in the art at the time of the present invention. As noted above, the idea to combine flows logically from their having been individually taught in the prior art to have the same property, i.e., cannabinoid agonists.
For these reasons, the claimed invention is rendered prima facie obvious.

Response to Arguments
Applicant argues in the Remarks and/or Leone-Bay declaration, filed October 27, 2021, that: 
there was no reasonable expectation of success of arriving at the claimed invention because at the time of the invention, SNAC’s ability to increase the bioavailability of an active ingredient was believed to correlate with the water solubility of the active ingredient to be delivered;
atorvastatin’s solubility in water is 1.2 mg/mL (at a pH of 6, a neutral pH), as provided in the Merck Index; and
 the Choudhary article was conducted in a pH 6.8 phosphate buffer and not water (see Section 2.6, right column, page 422 to first paragraph, left column, page 423 of Choudhary). 
Applicant’s argument was considered but not persuasive for the following reasons.
First, applicant’s argument is based on what applicant calls a trend shown in the art, i.e., the ability of SNAC to facilitate drug absorption correlates with the water-solubility of the compound.  However, applicant does not provide any factual evidence showing other drugs with low aqueous solubility, less than 0.1 mg/ml, have limited solubility in SNAC and, thus, the skilled artisan would have had no reasonable expectation of success utilizing SNAC in increasing the oral solubility of cannabinoids as instantly claimed.
Second, although the Choudhary’s article is based on the development and characterization of atorvastatin solid dispersion formulation and as stated by applicant, 

    PNG
    media_image2.png
    522
    437
    media_image2.png
    Greyscale
 (see page 422, 2nd paragraph).
Applicant points to Merck Index, 1996 and argues the aqueous solubility of atorvastatin “in neutral water” is 1.23 mg/mL at pH 6.  However, a pH of 6 is known as acidic and neural water has a pH of 7.  See for example:

    PNG
    media_image3.png
    159
    642
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    824
    803
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    1435
    829
    media_image5.png
    Greyscale


In summary, the art teaches SNAC as an absorption enhancer useful in increasing the oral bioavailability of various drugs, including atorvastatin (aqueous solubility of 0.1 mg/mL).  Based on the teachings of the art as discussed above in paragraph #s 7 and 8, the skilled artisan would have the reasonable expectation that SNAC would also increase the solubility of cannabinoid, such as, nabilone.
For these reasons, the rejections of (i) claims 65-67, 69-74 and 76-86 under 35 USC 103 over Maggio (US 20130224300) in view of Hess et al. (Eur. J. Pharm. Sci., 2005), Bittner et al. (Pharmazie, 2012), Baughman et al. (Circulation, 1998) and Ding et al. (Phar. Res., 2004) and (ii) claim 68 under 35 U.S.C. 103 over Maggio (US 20130224300) in view of Hess et al. (Eur. J. Pharm. Sci., 2005), Bittner et al. (Pharmazie, 2012), Baughman et al. (Circulation, 1998) and Ding et al. (Phar. Res., 2004) as applied to claim 65 above, and further in view of Babul (US 9,125,833 and WO 2008/024408) are maintained.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA P BADIO/Primary Examiner, Art Unit 1628